Citation Nr: 1714305	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  15-34 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to include chloracne, as due to exposure to Agent Orange or as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

The Veteran asserts that his skin disorder began during active service, to include as due to exposure to Agent Orange, and/or that it is proximately due to, or aggravated by, his service-connected diabetes mellitus, type II.  

The Veteran's service treatment records show treatment for poison ivy in July 1969 and his request that he be placed on a profile due to poison ivy in October 1969.  He was treated for warts in March 1970.  He has stated that his skin condition has continued since his separation from service in April 1970.  The Veteran's post-service VA treatment records show diagnoses of acne, basal cell carcinoma, actinic keratosis, seborrheic dermatitis, and rosacea.  See VA treatment records dated February 17, 2012; February 23, 2012 (pathology report); February 29, 2012; and March 11, 2014.

The Veteran's qualifying service in Vietnam during the Vietnam Era and consequent presumed exposure to an herbicide agent are already established from prior rating decisions and the evidence of record.  See 38 C.F.R. §§ 3.307(a)(6); 3.309(e).  The fact that presumptive service connection may not be established for a disability claimed to be caused by herbicide exposure does not preclude a claimant from establishing direct service connection based on such exposure.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Given the above, there is at least an indication that the Veteran's skin disorder may be related to his service, to include his presumed Agent Orange exposure, or that it is secondary to his service-connected type II diabetes mellitus.  Accordingly, VA has a duty to obtain an examination and opinion on this issue.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that a VA examination or opinion is required when there is an indication that a current disability may be related to an in-service event).

Additionally, as the case must be remanded, the Veteran's updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA letter addressing the issue of entitlement to a skin disorder as secondary to service-connected diabetes mellitus.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's updated VA treatment records, dated from March 2014 forward.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his skin disorder.  The claims file, including a copy of this REMAND, must be reviewed by the examiner.  Any medically indicated tests should be conducted.  The examiner should provide opinions that respond to the following:

a.  Please identify (by diagnosis) each skin disorder found to be present, to include acne, basal cell carcinoma, actinic keratosis, seborrheic dermatitis, and/or rosacea.  See VA treatment records dated February 17, 2012; February 23, 2012 (pathology report); February 29, 2012; and March 11, 2014.

b.  For each skin disorder found to be present since January 2012, the examiner should:

i.  Provide an opinion as to whether it is at least as likely as not (defined as a 50 percent probability or greater) that the skin disorder had its clinical onset during active service or is related to any incident of service, including herbicide exposure and/or the Veteran's treatment for poison ivy in 1969 and warts in 1970.



ii.  Provide an opinion as to whether it is at least as likely as not (defined as 50 percent probability or greater) that the skin disorder was caused by the Veteran's service-connected type II diabetes mellitus.

iii.  Provide an opinion as to whether it is at least as likely as not (defined as 50 percent probability or greater) that the skin disorder is aggravated by the Veteran's service connected type II diabetes mellitus (aggravation means the disability increased in severity beyond its natural progression).

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data as appropriate.

4.  After undertaking the above actions and any other necessary development, readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




